Citation Nr: 1216455	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-26 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for disability of the feet other than arthritis of the right first metatarsal joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



REMAND

The Veteran served on active duty from January 1956 to December 1964, from August 1968 to September 1973, and from September 1973 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the RO.  Although the Veteran sought service connection for flat feet and RO denied service connection for flat feet in its 2008 decision, the United States Court of Appeals for Veterans Claims has required that consideration be given to every disability that might be contemplated by the Veteran's claimed symptomatology.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Veteran has reported foot pain and he has been diagnosed with several disabilities, so the Board has re-characterized the claim as one for service connection for foot disability.  (The Veteran is already service connected for arthritis of the right first metatarsal joint, so the issue is best described as service connection for disability of the feet other than arthritis of the right first metatarsal joint.  References in this remand to the foot disability at issue should be taken to mean any foot disability other than arthritis of the right first metatarsal joint.)

Because of the holding of Clemons, the Board finds that further evidentiary development is necessary.  As the RO pointed out in its decisions, the Veteran's service medical records do not show that he had flat feet.  In fact, no such assessment was made until 2006 when an orthotist reported that the Veteran had pes planus.  Nevertheless, the Veteran did have difficulties in service with athletes foot, blisters, and an ingrown toe nail, and he injured the right great toe.  While multiple in-service examinations (December 1955, February 1959, September 1960, October 1963, December 1964, May 1970, April 1975, and March 1979) revealed normal feet, the Veteran later submitted a copy of a May or June 1977 report of medical history showing that he had had foot trouble that was described as arthritis of the feet.  Whether this was a reference to x-ray evidence obtained in May 1977 during an orthopedic consultation, which showed right first metatarsal joint changes compatible with arthritis, is not clear, but the Veteran has testified of experiencing pain in his feet since military service.

Several assessments made since 2003 refer to problems that might account for the pain the Veteran has had since service, such as metatarsalgia, plantar fasciitis, cellulitis, hallux rigidus, gout, peripheral neuropathy, and pes planus.  Given the Veteran's testimony and the varied assessments as to what he currently experiences, the Board finds that medical opinion evidence is now required to ascertain whether anything he now experiences is traceable to any problem or event coincident with his military service.  In order to obtain such evidence, a remand is required.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran and ask him to identify all sources of treatment for any foot disability since his separation from military service.  After securing any necessary authorization, the AOJ should obtain records from each identified source.  (Because the Veteran has testified that he sought foot care as early as 1980 from the La Jolla VA medical center, the AOJ should also request all records from this facility since 1980.)

2.  After completing the development sought in paragraph 1, schedule the Veteran for a VA examination by a podiatrist.  A complete history regarding the Veteran's foot problems should be taken, and the examiner should review the claims file, including the service treatment records that show problems with blisters, an ingrown toe nail, athletes foot, and injury to the right great toe.  The examiner should also review the copy of the May or June 1977 report of medical history that refers to arthritis of the feet and the other evidence submitted after military service showing varied assessments of cellulitis, metatarsalgia, hallux rigidus, arthritis, pes planus, plantar fasciitis, gout, and peripheral neuropathy.  The August 1983 VA examination report showing normal foot structure should also be reviewed.  

For each disability found, the examiner should provide an opinion as to the medical probabilities that the disability is attributable to the Veteran's period of military service.  The examiner should explain in detail the bases for each opinion.  This should include the medial reasons for accepting or rejecting the Veteran's statements regarding having had pain and flat feet since military service.  

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  The AOJ should ensure that the medical report complies with this remand.  Any additional evidentiary development suggested by the evidence and medical opinion(s) should be undertaken.  Thereafter, the AOJ should re-adjudicate the issue on appeal.  If any benefit sought is not granted, a supplemental statement of the case should be issued and the Veteran should be given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

